DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1-10, in the reply filed on June 13, 2022 is acknowledged.
	Applicant’s amendment filed June 13, 2022 adds new claims 21-23 and amends claim 11.  Applicant asserts that independent claim 21 is generic to the two disclosed embodiments, and non-elected claim 11 has been amended to depend from new claim 21. Therefore, applicant submits, claims 1-23 read upon the elected invention.
	Applicant’s remarks have been considered but are not persuasive.
In contrast to applicant’s remarks, amended claim 11 and dependent claims thereof are still directed to an invention that is independent or distinct from the invention originally claimed. As was noted in the restriction requirement mailed June 9, 2022, each of the two groups are directed to distinct methods or products which are either not capable of use together or have materially different designs, modes of operation, functions or effects.  The invention of claim 11, and dependent claims thereof, has a materially different design, mode of operation, function and effect than the ex vivo diagnostic method encompassed by the invention of Group I.  The examiner has shown that the different inventions of Groups I-II are independent or distinct for the reasons set forth previously. 
Furthermore, MPEP § 803 provides that the separate classification (i.e., CPC classification) of distinct inventions is sufficient to establish a prima facie case that the search and examination of the plural inventions would imposes a serious burden upon the Examiner; such separate classification was set forth in the restriction requirement. Therefore, prosecution of both of the groups together would impose a search and examination burden not just because of their separate status in the art (evidenced by the different classifications) necessitating unique searches in the prior art, but also because the different inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

2.	Claims 11-20 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13, 2022.

3.	Accordingly, claims 1-10 and 21-23 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed 05/22/2020 has been considered and the references therein are of record.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. Applicant is directed to the updated 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) for analysis of the present claims. 
According to 2019 PEG, the answer to Step 1 is yes, the claim is directed to a series of steps and is a process and, therefore, a statutory category. 
Claim 1 and dependent claims thereof recite a method for identifying an adhesion in a human subject, comprising obtaining a bodily fluid sample from the subject and assaying the sample for activity of biomarker specific for the adhesion in internal tissue, to thereby determine whether the subject has an internal adhesion. The limitations of “identifying an adhesion in a subject” and “to determine whether the subject has an internal adhesion”, as drafted and under their broadest reasonable interpretations, cover performance of the limitations in the mind, and thus fall within the “Mental Processes” grouping of abstract ideas.  Additionally, the limitation of determining that a subject has an internal adhesion based upon the activity of an adhesion-specific biomarker recites a natural phenomenon correlation between level or activity of a biomarker and the presence of an internal adhesion, which is a judicial exception.  Therefore, the answer to Step 2A, Prong 1, is also yes. The claims recite the judicial exceptions of an abstract idea and a natural phenomenon.  
These judicial exceptions are not integrated into a practical application. In particular, the claims only recite two additional elements – obtaining a bodily fluid sample from a subject and assaying for the activity of biomarker(s) specific for the adhesion in the sample – which are then used to perform the “identifying” and “determing” steps. However, these steps must be performed in order to perform the diagnostic method, and therefore are considered data gathering steps. Accordingly, these additional elements do not integrate the abstract idea/natural correlation phenomenon into a practical application because they do not impose any meaningful limits on practicing the method.  Thus, the answer to Step 2A, Prong 2, is no, the judicial exception(s) is/are not integrated into a practical application.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of assaying the sample for activity of one or more biomarkers specific for an internal adhesion amounts to routine and conventional activity that is performed by those of ordinary skill in the art in order to apply the natural correlation.  In particular, techniques for the measurement of protein biomarkers such as the cytokines IL-6, IL-8, IL-1 or TGF- in bodily fluid samples, were routine and conventional at the time of invention. The specification, for example at paragraph [0015], indicates that “[c]hronic, unhealthy wounds or adhesions have been found to include biomarkers such as the proteins IL1, IL6, and matrix metalloproteinases (MMPs).  Thus, the above methods of identifying an adhesion can be employed to identify chronic adhesions by identifying these or other biomarkers indicative of a chronic adhesion.”
In particular, the prior art recognized that various protein biomarkers, including IL-1, IL-6, TNF-, TGF-1, MCP-1, IFN, VEGF and others are found to be associated with adhesions and scar tissues, and can be assayed in bodily fluids (e.g., blood, peritoneal fluid), immune cells (e.g., monocytes, neutrophils, mast cells, macrophages) and fibroblasts in subjects having internal adhesions. See, for example, Table 1 at p. 4863 of the review by Cahill et al. (World J. Gastroenterol. 2008, 14(31), 4861-4866). See also Saba et al. (Am. Surg. 1998, 64, 734-736) who teach that serum levels of IL-1 and TNF- (which are both inflammatory cytokines) are found to be elevated in association with the development of internal abdominal adhesions. Saba even concludes that early elevations of IL-1 and TNF- are reliable biomarkers for postoperative adhesions in humans.  Methods for assaying a biological sample from a subject to determine the presence or activity of biomarkers associated with internal adhesions was thus well-understood, routine and conventional in the art at the time of filing.
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s).  Therefore, the answer to Step 2B is no, the claims are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-2 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163. 
The claims are drawn to a method that comprises the use and administration of “chemicals that can destroy or reduce cells defining [an] internal adhesion and/or prevent collagen formation at the site of the internal adhesion”. Hence, the claims encompass the therapeutic use of a genus of substances claimed by a desired function: capable of destroying or reducing adhesion-associated cells and/or preventing collagen formation.  
The recitation of chemical that destroys or reduces particular cells, or that prevents collagen formation, represents functional characteristics with no structure. The substance’s structure can thus vary substantially within the given claimed recitations. The instant specification provides a non-limiting definition for such chemicals, indicating only at paragraph [0016] that “chemicals, such as steroids, antibodies or other substances that can destroy or reduce the cells defining the adhesion and/or prevent collagen formation at the adhesion site.”  Given this broad definition, the genus of substances encompassed by the claims is not limited, but instead broadly encompasses any substance or agent capable of performing the recited functions of inhibiting adhesion-associated cells and/or collagen formation.  The claimed genus of substances is thus extremely broad. 
The specification does not provide any examples of species that fall with this genus of functionally-claimed chemicals.  Nor does the specification provide a correlation between the structure of the recited substance and the ability to destroy/reduce adhesion-associated cells or to prevent collagen formation in order to establish possession of a genus of non-structurally defined substances.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of substances nor guidance as to which of the myriad of molecules encompassed by the claimed chemical substances would meet the limitations of the claims.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed substances (if any) which have the ability to function as an inhibitor of adhesion-associated cells and/or collagen formation, without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4, which indirectly depends from claim 1, recites a method that comprises obtaining a sample of a bodily fluid derived from a subject, and assaying the sample for activity of a biomarker, wherein the biomarker comprises cells and the cells are myofibroblast cells. However, myofibroblasts are cells that are found in tissues, not fluids. See Wikipedia entry for “Myofibroblast” (obtained 09/10/2022) which states that these cells are typically found in “granulation tissue, scar tissue (fibrosis) and the stroma of tumours”, and may also line the gastrointestinal tract.  There is no evidence in the specification as filed that a bodily fluid sample, such as blood or plasma, contains myofibroblast cells. Instead the specification indicates at [0012] that “[b]iomarkers in the myofibroblasts cells can be identified in the subject’s bodily fluid such as blood, plasma and/or at the site of the adhesion.” As currently written, however, claim 4 would require myofibroblast cells to be contained within the bodily fluid sample being assayed, and again such bodily fluids would not contain myofibroblasts.
Applicant should note the “Infringement Test” for dependent claims in MPEP 608.01(n).  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  In the instant case, the method of claim 4 (assaying myofibroblasts) could be infringed without infringing the claim from which it depends, i.e., claim 1 (assaying a bodily fluid sample).  Therefore, the claim is improperly dependent. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claim 21 (i.e., a substance configured to destroy or reduce the cells defining the adhesion and/or prevent collagen formation at the adhesion site).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saba et al. (Am. Surg. 1998, 64, 734-736).
Saba et al. teach a method that comprises obtaining a blood sample from a human patient (i.e., obtaining a sample of a bodily fluid derived from the subject) and measuring serum levels of IL-1 and TNF- in patients having internal abdominal adhesions (i.e., assaying the sample for activity of a biomarker specific for an adhesion in internal tissue of the subject). Saba observed a significant correlation between the severity of the adhesions and early intraoperative levels of IL-1 and TNF- (see abstract and Table 2 at p. 736).  Saba concluded that early detection of these elevated cytokine biomarkers is indicative of more extensive peritoneal adhesion formation (see abstract and p. 736, last paragraph). Thus, Saba also teaches determining whether the subject  has an internal adhesion, as in claim 1.  
And regarding claims 6 and 7, the biomarkers measured by Saba, IL-1 and TNF-, are cytokine proteins.


10.	Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong et al. (Human Reproduction, 2002, 17(1), 69-75).
Cheong et al. teach the determination of various cytokine concentration in peritoneal fluid samples obtained from women with chronic pelvic internal adhesions. Thus with respect to claim 1, the teachings of Cheong provide for the step of obtaining a sample of a bodily fluid (i.e., peritoneal fluid) as well as the step of assaying the sample for activity of a biomarker (i.e., cytokine concentrations) specific for an adhesion in internal tissue of the subject. Cheong inherently thereby determined that the patients had internal pelvic adhesions.
And with respect to claims 6 and 7, Cheong assayed the samples for the cytokine proteins IL-1, IL-6 and TNF-, and found that elevated IL-6 levels were significantly correlated with endometriosis (see abstract and Table I at p. 73). Cheong also found that IL-1 concentrations in peritoneal fluid were correlated with the severity of internal adhesions (see Fig. 4).
11.	Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubahn et al. (US 2009/0203646 A1).
	Claim interpretation: Claim 21 is directed to a method of identifying an internal adhesion in a human subject, comprising: “determining, if a human subject has an adhesion by identifying a biomarker specific for the adhesion in internal tissue of the subject”, and “treating… by providing the subject a substance configured to destroy or reduced the cells defining the adhesion and/or prevent collagen formation at the adhesion site.”  Note that the first “determining…by identifying” step reads upon a mental activity that could be performed within the mind, and is equivalent to forming a judgement or opinion based upon noticing, perceiving and/or observing. The broadest reasonable interpretation of this limitation then can read upon acknowledging the involvement of specific biomarkers associated with adhesions. 
	Lubahn et al. disclose a method for preventing or reducing internal adhesions in a subject, such as a human subject (see [0042]), by treating the subject with a chemical, sodium narcistatin (see [0044] and [0047]). According to Lubahn, development of adhesions, fibrosis and scar tissue involves an orchestrated series of events initiated in response to tissue damage (see [0057]). In particular, Lubahn teaches that cytokine profiles are altered in the peritoneal fluid in the presence of adhesions, wherein inflammation of the peritoneum after peritoneal injury results in increased concentrations of IL-1, IL-6, IL-8 and TNF- (see [0032]). Given this disclosure, Lubahn is acknowledging or identifying pro-inflammatory cytokine biomarkers associated with adhesions. Thus by selecting a subject in need of treatment (see [0043]), the reference inherently provides for the determining step as claimed.  
	And regarding limitations with respect to the substance or chemical used to treat the subjects, Lubahn teaches that the therapeutic effects of narcistatin may be due, at least in part, to its ability to inhibit proinflammatory cytokine production (see Fig. 5) and its anti-proliferative effect on fibroblasts (see Fig. 6) (see also [0055]). Thus, sodium narcistatin (SNS) is a chemical capable of reducing the cells defining the adhesion (i.e., fibroblasts). Lubahan also teaches that fibroblasts produce a collagen rich extracellular matrix that leads to the development of fibrosis and adhesions (see [0039]-[0040]). Reducing the number of fibroblasts would therefore also inherently result in the inhibition of collagen formation at the adhesion site. Accordingly, the chemical SNS as taught by Lubahn meets the limitation of the therapeutic substance of the present claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim(s) 1-10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubahn et al. (US 2009/0203646 A1) in view of Cahill et al. (World J. Gastroenterol. 2008, 14(31), 4861-4866) and Xu et al. (Ann. Surg. 2002, 236(5), 593-601), and as evidenced by Bercovici et al. (Acta Cytol. 1978, 22(3), 194-197; abstract only).
The teachings of Lubahn et al. are discussed above and provide for the treatment of a human subject having internal adhesions by administering a substance (sodium narcistatin (SNS)) that is capable of reducing or preventing the formation of adhesions, wherein SNS reduces the proliferation of cells associated with adhesions and thereby inhibits or prevents collagen formation. Lubahn discloses that adhesions are a significant complication of surgery, infection, and chronic inflammatory disorders, develop in over 90% of patients that undergo abdominal and pelvic surgery, and can lead to life-threatening complications (see [0003]-[0005]).
Lubahan also teaches that cytokine profiles are altered in the presence of adhesions, and these alterations can be detected in bodily fluid samples, such as peritoneal fluid (see [0032]), as well as in cultures of immune cells obtained from a subject, such as T-cells (see [0083]-[0086]).  Lubahan also teaches that the initial adhesion tissue is a mixture of macrophages (which are monocytes), eosinophils, red blood cells, tissue debris, mast cells and fibroblasts, but that within 5-7 days after injury the majority of cells are fibroblasts (see [0023]). Such teachings are on point to the various cell types in present claims 3 and 5. Note also that red blood cells, macrophages and mast cells meet the limitation of circulating cells in blood, as in present claim 10.
Additionally, with respect to claims 3 and 5, the Bercovici et al. reference evidences that human peritoneal fluid comprises macrophages (which are a type of monocyte), mesothelial cells, lymphocytes and polymorphonuclear leukocytes. T-cells are a type of lymphocyte and mast cells are a type of polymorphonuclear leukocyte. Accordingly, Bercovici evidences that peritoneal fluid necessarily comprises mast cells, monocytes and/or T-cells as claimed.
Lubahn further teaches that elevated levels of proinflammatory cytokines such as IL-1, IL6 and IL-8 are associated with internal adhesions (see [0032]), and that during the acute phase of the inflammatory response, peritoneal macrophages and/or mesothelial cells produce TGF- that contribute to the synthesis of the extracellular matrix (ECM) by stimulating fibroblastic cell production of collagen and fibronectin (see [0029]). Such teachings are on point to acknowledging the various cytokine protein biomarkers recited in present claims 6-9. 
Thus, the teachings of Lubahn provide for a therapeutic method of reducing or preventing the development of adhesions in a human subject, comprising administering SNS. Lubahn also demonstrates measuring cytokine levels in an animal adhesion model (see Example 1), as well as suggesting that biomarkers of adhesions, such as cytokines (IL-1, IL-6, IL-8, TGF-) and particular cell types (macrophages, mast cells, fibroblasts), can be detected and measured in bodily fluids of subjects. However, Lubahn does not explicitly teach obtaining a sample from a human subject and assaying the sample for activity of the biomarker, nor does the reference teach that the biomarker cells are myofibroblast cells as in claim 4.
Cahill et al. provide a review of the complex cytokine orchestration that follows post-operative peritoneal adhesion formation.  Consistent with the teachings of Lubahn, Cahill indicates peritoneal adhesions are a near inevitable occurrence after laparotomy and a major cause of both patient and physician misery (see abstract). In Table 1 at pp. 4863-4864, Cahill summarizes numerous studies, both in vitro and in vivo, in animals and in humans, which teach that various cytokines (IL-1, TGF-1 and IL-6, among others) and cell types (mast cells, macrophages, T-cells, monocytes, neutrophils, lymphocytes, fibroblasts) are associated with the formation of peritoneal adhesions. Cahill also discuss various strategies aimed at specifically targeting cytokines so as to prevent or reduce adhesion formation (see p. 4862).
Finally, Xu et al. teach that most of the fibroblasts in peritoneal adhesions were identified as -SMA-positive myofibroblasts, that myofibroblasts are the main connective tissue cells present in human peritoneal adhesions, and that mast cells play a direct role in peritoneal adhesion formation (see abstract).  Based upon these teachings, one of skill in the art would have been motivated to have selected myofibroblasts and/or mast cells as a biomarker of adhesions.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a diagnostic assessment step of assaying a bodily fluid sample for biomarker activity associated with internal adhesions, as suggested by Lubahn and described by Cahill and Xu, in the therapeutic method of Lubahn for reducing or preventing adhesions and thereby arrive at the presently claimed invention. Given the teachings of the prior art references, the skilled artisan would have recognized that the various cytokines (IL-1, IL-6, IL-8, TGF-1) and cell types (myofibroblasts, mast cells, monocytes, T-cells) recited in the present claims are significantly involved in the sequela of injury or abdominal/pelvic surgery resulting in internal adhesion formation.  Therefore, the skilled artisan would have been motivated to have assessed the activity or level of such adhesion-associated biomarkers to determine or confirm the presence of an adhesion in a subject prior to treating the subject with SNS as taught by Lubahn. Given the extensive teachings of the prior art references with respect to assaying these adhesion-related biomarkers, the artisan would have had a very reasonable expectation that the assessment of a cytokine or cellular biomarker for determining whether a patient has an internal adhesion would have be successful.  Therefore, the combined teachings of the above prior art references render obvious the presently recited invention of claims 1-10 and 21-23.


Conclusion
13.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649